NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                          MAR 09 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

SON THANH BUI,                                   No. 10-55399

              Petitioner - Appellant,            D.C. No. 2:06-cv-07769-DDP-RC

    v.
                                                 MEMORANDUM*
ANTHONY HEDGPETH, Warden,

              Respondent - Appellee.



BUNTHOEUN ROEUNG,                                No. 10-55815

              Petitioner - Appellant,            D.C. No. 2:06-cv-05258-DDP-RC

  v.

DOMINGO URIBE, Jr., Warden,

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                       Argued and Submitted March 2, 2015
                              Pasadena, California

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: GOULD and TALLMAN, Circuit Judges, and KORMAN, Senior District
Judge.**

          Habeas petitioners Son Thanh Bui and Bunthoeun Roeung (“Petitioners”)

—co-defendants in a state court trial of seven gang members for four gang-related

shooting incidents that left six dead and eight wounded—seek to overturn their

multiple life sentences without the possibility of parole. We have jurisdiction

under 28 U.S.C. §§ 1291, 2253, and we affirm the denial of both petitions.

          First, the California Court of Appeal’s rejection of Petitioners’ jury

impartiality claim was not objectively unreasonable where Juror No. 11’s bias

against the death penalty did not taint the jury during the guilt phase, and she was

properly removed before deliberations for the penalty phase began. Cf.

McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553-56 (1984)

(stating the standard for jury impartiality claims in a civil case without dual

phases). Thus, Petitioners were not denied a fair trial based on controlling

Supreme Court precedent. See Bumper v. North Carolina, 391 U.S. 543, 545

(1968); Witherspoon v. Illinois, 391 U.S. 510, 517-18 (1968) (holding that a juror’s

views on the death penalty do not establish bias in the juror’s determination of

guilt).


           **
             The Honorable Edward R. Korman, Senior United States District
Judge for the Eastern District of New York, sitting by designation.
                                              2
      Second, trial counsel did not render ineffective assistance of counsel by

failing to move to suppress an eyewitness’ pre-trial identifications where they

vigorously cross-examined him at trial. Cf. Harrington v. Richter, 131 S. Ct. 770,

791 (2011). Additionally, Petitioners cannot show a reasonable probability that the

outcome of the trial would have been different, considering the combination of the

devastating cross examination of the eyewitness, the non-identification testimony

of the eyewitness, which was corroborated by the testimony of Petitioners’

accomplice, and the testimony of the detective who pulled over Petitioners’ car

near the crime scene. Under AEDPA review, the California courts did not

unreasonably deny Petitioners’ ineffective assistance of counsel claims.

      We decline to expand the certificate of appealability. See Ninth Circuit Rule

22-1; see, e.g., Richter, 131 S. Ct. at 785-92 (rejecting IAC claims based on sound

trial tactics or strategy); Ngo v. Giurbino, 651 F.3d 1112, 1116-17 (9th Cir. 2011)

(foreclosing Batson challenge); Laboa v. Calderon, 224 F.3d 972, 979 (9th Cir.

2000) (rejecting similar habeas claim for requiring corroboration of accomplice

testimony); Rich v. Calderon, 187 F.3d 1064, 1068 (9th Cir. 1999) (stating

discovery is rarely allowed on habeas review).

      AFFIRMED.




                                          3